DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 4/21/2022, has been entered and made of record. Claims 1,2-6, and 8-22 are pending in the application.

2.	The Terminal Disclaimer, filed 4/21/2022, has been approved and, therefore, overcomes the Double Patenting rejection to claims 1 and 17.

Allowable Subject Matter
Claims 1,3-6, and 8-22 allowed, and the following is the Examiner’s statement of reasons for allowance: As to claim 1, the prior art fails to disclose a pixel comprising first and second photoelectric conversion units, a charge accumulation unit, a first output unit, and an adjustment unit that reduces a capacitance of the accumulation unit if a signal based on charges from the first and second photoelectric conversion units is output from the first output unit. Claims 3-5,17, and 19-22 are allowed because they either depend on or reference claim 1; the reasons for allowance of claims 6,8-16, and 18 can be found in the non-final Office action dated 12/24/2021. 
Regarding the claim limitation of “reduc[ing] a capacitance of the conversion unit if a signal based on charges from the first and second photoelectric conversion units is output from the first output unit” of claim 1, Kaifu et al. and Lauxtermann et al. disclose conventional methods of charge binning in which “accumulation” areas associated with different photodiodes may be connected when charge from the those photodiodes are added and output through a single output unit. However, when those areas are connected, the total accumulation capacitance of those areas is increased, rather than decreased. When those areas are not connected, the capacitance of those areas is decreased. However, in that case, charges from different photodiodes are read out through respective output units. The feature of the instant invention that allows for a reduction of capacitance of the accumulation unit while reading charge through a single output unit is the addition of transistors “M9a” and “M9b” (e.g., Fig. 2). Wilson et al. discloses a structural design similar to that of the instant invention, with transistors located between an accumulation area and the gate of a source follower transistor. However, as discussed in the reasons for indicating allowable subject matter in the final Office action dated 6/11/2021, Wilson et al. is functionally different in that the reference does not read binned signals through a single output unit when the accumulation areas are not connected (i.e., when capacitance of the accumulation areas is reduced). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571) 272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/3/2022